Title: To Thomas Jefferson from James Monroe, 11 May 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York May 11. 1786.

Since my last I have received yours of Decr. 11th. and Jany. 27th last. Untill lately we have had so thin a Congress that few acts of consequence have pass’d, a very pointed recommendation to those States who have hitherto declined, to accede to the recommendation of respecting a revenue system only excepted. Since which R. Island and Georgia have acceded to the impost fully, so that it now depends on New York, who has also granted it but under restrictions as to the officers to carry it into effect, and Pena. and Delaware who have limited the operation of that part which respects the impost to the adoption of the other or supplementary funds by all the States, having adopted both themselves. I am inclined to believe this measure will pass the union in the course of the year, so as to be carried into operation. We have now 11. States present and a member from the other two; it is expected we shall have the 13. shortly. The Commissioners for treating with the western and southern Indians have concluded treaties in both instances with the principal tribes and return’d a statement lately of their proceedings to Congress. The object for which these commissions was instituted seems to be now fully obtain’d, and as further managment of those tribes so as to regulate the trade and keep up a good understanding with them is to be effected by some permanent arrangement, I apprehend these commissions will be annull’d and such system adopted. The subject is now before a Committee. In my last I mention’d to you that the propriety of the acts of Congress founded on the condition of the acts of cession from the States, fixing the limits of the States westward, was question’d. A proposition or rather a report is before Congress recommending it to Virga. and Mass. to revise their acts as to that condition so as to leave it to the U.S. to make what division of the same future circumstances may make necessary, subject to this proviso, “that the said territory be divided into not less than two nor more than five states.” The plan of a temporary government to be instituted by Congress and preserv’d over such district untill they shall be admitted into Congress is also reported. The outlines are as follows. Congress are to appoint, as soon as any of the lands shall be sold, a governor, Council, Judges, secretary to the Council, and some other officers; the Governor and Council to have certain powers untill they have a certain number of inhabitants, at  which they are to elect representatives to form a general assembly, to consist of the governor and council and said house of representatives. It is in effect to be a colonial government similar to that which prevail’d in these States previous to the revolution, with this remarkable and important difference that when such districts shall contain the number of the least numerous of the “13. original States for the time being” they shall be admitted into the confederacy. The most important principles of the act at Annapolis are you observe preservd in this report. It is generally approv’d of but has not yet been taken up. The treaty with Prussia will be shortly ratified and forwarded for exchange. Upon the subject of commerce I have nothing new to give you. The plan of a convention at Annapolis, which I believe will be carried into effect, has taken the subject from before Congress. As it originated with our State we think it our duty to promote its object by all the means in our power. Of its success I must confess I have some hopes. The investigation of the subject will always be of advantage since truth and sound state policy in every instance will urge the commission of the power to the U. States. You will be surpris’d to hear that I have form’d the most interesting connection in human life, with a young Lady in this town. As you know my plan was to visit you before I settled myself. But having form’d an attachment to this young Lady (a Miss Kortright, the daughter of a gentleman of respectable character and connections in this state tho’ injur’d in his fortunes by the late war) I have found that I must relinquish all other objects not connected with her. We were married about three months since. I remain here untill the fall at which time we remove to Fredericksbg. in Virga. where I shall settle for the present in a house prepar’d for me by Mr. Jones to enter into the practice of the law. I intended to have made you a remittance by this packet to replace the money you have advanc’d for the Encyclopedia but have been unable. I shall not neglect this. We were unfortunate in an imposition at Annapolis, but yours I hope ended there. Mine has since been increas’d. A young Mr. Grymes in the most iminent distress, prevail’d on me lately to be responsible for his payment for the 50£ Virga. currency. He mov’d off and the payment fell on me. I have since made application to his father in Orange who I hear disowns him and will have nothing to say to his engagements. My friend Short will I hope pardon my not writing him at present. A variety of circumstances have interrupted me for a few days since, so as to put it out of my  power. If the packet does not sail tonight I will. I observe the king of France has issued an edict to encourage his own fisheries. I mention this more for the purpose of suggesting to you that this event has reach’d us circuitously; that this circumstance has been noted here. There are always some who deal in things of this kind and although it was no sooner suggested, and that in private, than an apology was made for the suggestion, yet I have thought proper to bring it to your view. Believe me most sincerely your friend & servant,

Jas. Monroe

